                                UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE
                                      AT CHATTANOOGA


  UNITED STATES OF AMERICA                             )
                                                       ) Case No. 1:20-cr-011-CLC-SKL-013
                                                       )
  v.                                                   )
                                                       )
                                                       )
  KENNETH COLBAUGH                                     )


                                REPORT AND RECOMMENDATION

          Pursuant to 28 U.S.C. § 636(b), I conducted a plea hearing in this case on May 24, 2021.

  At the hearing, defendant moved to withdraw his not guilty plea to Count One of the five-count

  Second Superseding Indictment and entered a plea of guilty to the lesser included offense of the

  charge in Count One, that is of conspiracy to distribute and possess with intent to distribute 5

  grams or more of methamphetamine (actual) and 50 grams or more of a mixture and substance

  containing a detectable amount of methamphetamine, a Schedule II controlled substance in

  violation of Title 21 U.S.C. §§ 846, 841(a)(1), and 841(b)(1)(B) in exchange for the undertakings

  made by the government in the written plea agreement.      On the basis of the record made at the

  hearing, I find the defendant is fully capable and competent to enter an informed plea; the plea is

  made knowingly and with full understanding of each of the rights waived by defendant; the plea

  is made voluntarily and free from any force, threats, or promises, apart from the promises in the

  plea agreement; the defendant understands the nature of the charge and penalties provided by law;

  and the plea has a sufficient basis in fact.

          Therefore, I RECOMMEND defendant’s motion to withdraw his not guilty plea to Count

  One of the Second Superseding Indictment be granted, his plea of guilty to the lesser included




Case 1:20-cr-00011-CLC-SKL Document 551 Filed 05/25/21 Page 1 of 2 PageID #: 2939
  offense of the charge in Count One, that is of conspiracy to distribute and possess with intent to

  distribute 5 grams or more of methamphetamine (actual) and 50 grams or more of a mixture and

  substance containing a detectable amount of methamphetamine, a Schedule II controlled substance

  in violation of Title 21 U.S.C. §§ 846, 841(a)(1), and 841(b)(1)(B) for the undertakings made by

  the government in the written plea agreement be accepted, the Court adjudicate defendant guilty

  to the lesser included offense of the charge in Count One, that is of conspiracy to distribute and

  possess with intent to distribute 5 grams or more of methamphetamine (actual) and 50 grams or

  more of a mixture and substance containing a detectable amount of methamphetamine, a Schedule

  II controlled substance in violation of Title 21 U.S.C. §§ 846, 841(a)(1), and 841(b)(1)(B) in

  exchange for the undertakings made by the government in the written plea agreement, and a

  decision on whether to accept the plea agreement be deferred until sentencing.             I further

  RECOMMEND defendant remain in custody until sentencing in this matter. Acceptance of the

  plea, adjudication of guilt, acceptance of the plea agreement, and imposition of sentence are

  specifically reserved for the district judge.


                                                  s/ Susan K. Lee
                                                  SUSAN K. LEE
                                                  UNITED STATES MAGISTRATE JUDGE



                                         NOTICE TO PARTIES

          You have the right to de novo review of the foregoing findings by the district judge. Any
  application for review must be in writing, must specify the portions of the findings or proceedings
  objected to, and must be filed and served no later than fourteen days after the plea hearing. Failure
  to file objections within fourteen days constitutes a waiver of any further right to challenge the
  plea of guilty in this matter. See 28 U.S.C. §636(b).



                                                    2




Case 1:20-cr-00011-CLC-SKL Document 551 Filed 05/25/21 Page 2 of 2 PageID #: 2940
